DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-6, 8-12, 14-18 are pending in the present application, wherein claims 2, 8, 14 are amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-6, 8-12, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10558501 (“the 501 patent”)
Although the conflicting claims are not identical, they are not patentably distinct from each other because every element of claims 2-19 are made obvious by claims 1-28 of 501 patent in view of Browne.
As for claim 2, the 501 patent teaches method for allocating resources in a computer system, the method comprising:
executing a job that receives as input a data stream (claim 1, “executing…a job that receives as input a data stream…”);
determining whether a backlog volume of data that is to be processed by the computer system is greater than or equal to a predetermined threshold [target] (claim 1, “determining, for the job…based on the backlog volume…backlog volume determined to be …”);
based on determining that the backlog volume of data is greater than or equal to  the predetermined threshold and that the backlog growth is positive  (claim 5, “backlog growth is determined to be positive…backlog volume determined to be not below a target…”), adjusting a quantity of resources allocated to the job, wherein adjusting the quantity of processing resources allocated to the job comprises increasing the quantity of processing resources allocated to the job (claim 5, “…wherein adjusting the quantity of processing resources allocated to the job comprises increasing the quantity of processing resources allocated to the job…”); and
maintaining the quantity of processing resources allocated to the job when the backlog volume of data that is to be processed by the computer system is below the predetermined threshold and the backlog growth is determined to be positive (Claim 4, “…the backlog growth is determined to be positive…the backlog volume is determined to be below a target….not to be adjusted in response…”  While using different words, Examiner note that by not adjusting the resource allocation from existing, it is obviously performing the function of maintaining the quantity of processing resources) 

In addition, claims 8 and 14 they contain similar limitations as claim 2 above, with only difference between method vs system vs product claims, thus they are similarly made obvious by the 501 patent
Claims 3-6, 9-12, 15-18 contain similar limitations as claims 1-28 of 501 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-6, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US PGPUB 2016/0306416A1).

As for claim 2, Browne teaches a method for allocating resources in a computer system (paragraph 11), the method comprising: 
executing a job that receives as input a data stream (paragraph 13-14, job is understood as data packet processing, which is received as a stream of data packets to be processed by cores managed by the system); 
determining whether a backlog volume of data that is to be processed by the computer system is greater than or equal to a predetermined threshold [first threshold] (Fig. 5 – step 504, paragraph 18 and 53, sum of queue depths represents the total amount of data packets not yet processed, which is understood as the backlog.); 
based on determining that the backlog volume of data satisfies the predetermined threshold [threshold 1] and that the backlog growth is positive [rate of change] (paragraph 18, 24, 53, 87, Fig. 5 – steps 504-> step 506 -> step 508 -> step 512, claims 12, and 16.  Fig. 5 teaches a threshold 1 and a threshold 2.  With respect to backlog volume, Prior art teaches threshold 1 can be referred to queue depth (Paragraph 53 “…if a sum of queue depths exceeds threshold 1…”, claim 12, “……total queue depth exceeding a first threshold…”).  With respect to backlog growth, Examiner first note in contrast to backlog volume, no determining step is associated with the backlog growth, “…that the backlog growth is positive” is understood as at some point that condition occurred, and can include as part of another process that leads to adjusting the quantity.  Here, prior art teaches an embodiment where the threshold 2 is determined as a function of a rate of change (see, paragraph 24, teaching threshold 2 dynamic, and determined as a function of a rate of change of the queue depth).  See also, paragraph 87, “the second threshold is to be determined based on a rate of change of the total queue depth over time…”, claim 16, “…the second threshold is to be determined based on a rate of change of the total queue depth overtime…”).  Therefore, in said embodiment, the rate of change is necessarily determined as part of the embodiment.  Moreover, to take the path of step 508 to 512, where the threshold is based on the rate of change, the rate of change as disclosed in the prior art is not limited to either positive or negative to result in determination of step 508-512.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the rate of change can include occurrence of a positive rate of change where the threshold 2 is based on rate of change because doing so allows for better resource allocation by taking into condition of dynamic system conditions  (paragraph 24).), 
adjusting a quantity of processing resources allocated to the job, wherein adjusting the quantity of processing resources allocated to the job comprises increasing the quantity of resources allocated to the job in response to the backlog volume determined to satisfy the predetermined threshold (paragraph 18, 53, 86-87, Fig. 5 – steps 504-> 506 “add one queue”  “…if a sum of queue depths exceeds threshold 1….add one queue to a pool of active queues (activate the queue), with no further resource allocation actions in the iteration.  Therefore, the resource allocation action taken corresponding to determining backlog depth is greater than threshold, and when growth is positive occurred, is adding resources.  A corresponding core maybe activated to process packets received by the activated queue…” By activating an additional queue with a corresponding activated core, that functionally increases the quantity of resource allocated to the job of data packet processing.); and 
maintaining the quantity of processing resources allocated to the job (paragraph 53 and 87, and Fig. 5- step 504 directly to step 508 directly to step 512.  Direct receive packet to an existing active queue is understood as functionally maintaining the quantity of processing resources allocated to the job, wherein the sequence of 504->508->512 does not include either adding or removing of processing resources of steps 506/510) when the backlog volume of data that is to be processed by the computer system is below the predetermined threshold.  Also, as noted above, to take the “no” path between step 508-512, where threshold 2 is based on rate of change, the rate of change can be positive (paragraph 24 and paragraph 53 and paragraph 87).  From step 504 to 508 to 512, the amount of resource is maintained at Fig. 5 – 512.).

As for claims 8 and 14, they contain the system and product claims of claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Browne also teaches the backlog volume of data is a measure of unprocessed data in the received data stream that is to be input into the job (paragraph 14, the queues holds the data that are to be feed to the active cores.  Thus, the data held in the queues, and by extension the queue depth of the number of packets of data held, is a measure of the unprocessed data waiting to be fed to the active cores).

As for claims 9 and 15, they contain the system and product claims of claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 4, Browne also teaches wherein the backlog volume is measured in terms of a data size (paragraph 17.  queue depth measure the number of occupancy of storage locations, where each location has a packet.  Thus, the queue depth directly correlates with the data size in the backlog volume as it directly represents the number of packets need to be processed).

As for claims 10 and 16, they contain the system and product claims of claim 4 above.  Thus, they are rejected under the same rationales.

As for claim 5, Browne teaches wherein resources include processor resources or storage resources (paragraph 53.  processing cores are the resource that is added, and removed by the prior art).

As for claims 11 and 17, they contain the system and product claims of claim 5 above.  Thus, they are rejected under the same rationales.

As for claim 6, Browne also teaches after the adjusting of the quantity of processing resources: determining that the quantity of processing resources allocated to the job are to be adjusted to a level of resources used by the computer system prior to the increase in the quantity of resources (paragraph 53, ‘deactivate one queue…”  Here, Examiner note, the initial adjusting step of the quantity of resource includes “add one queue” with a corresponding core at step 506.  In contrast, here when it’s lower than the predetermined threshold, it removes one queue and the corresponding core is deactivated.  Thus, it is obvious to a person of ordinary skill in the art that after an add that activate a core, and a remove that deactivates a core, the resource allocated to the job is adjusted to a level of resources used by the computer system prior to the increase in the quantity of resources as the add and remove cancels each other out in the total resources allocated).

As for claims 12 and 18, they contain the system and product claims of claim 6 above.  Thus, they are rejected under the same rationales.

Response to Arguments
Applicant's arguments filed on 7/29/2021 have been fully considered but they are not persuasive. 
Applicant representative argues in the remarks dated that:
Argument I: “Applicant respectfully submits that at step 508, Browne expressly teaches comparing the summation of queue depth …to threshold 2…” (App. Arg. pg. 8). “Browne …make it clear that regardless of how the second threshold or threshold 2 in Figure 5 is determined, it is always compared to total queue depth (i.d., [76], [86] [95] [102]…nowhere is there any support for interpreting total queue depth to mean anything other than the total occupancy of all queues…” (App. Arg. pg. 10).  and   “…assuming arguendo that Threshold 2 refers to a rate of change of queue depth/backlog volume, Browne teaches comparing threshold 2 to the same parameter…in this regard, the OA is interpreting the sum of queue depth …to mean both backlog volume and backlog growth in applying Browne to the claims…” (App. Arg. Pg. 8)

Examiner respectfully disagrees for the following reasons:
With respect to argument I, see paragraphs 13 above.  In addition, Applicant’s argument misinterprets the mapping of the prior art.  it appears applicant is arguing and suggesting that there is a need for a distinct determining step where the backlog growth rate is then determined to be positive, and in responsive to the determining, perform an action.  First, examiner note, in contrast to, and different from “backlog volume of data” claimed, there is no determining step performed on the backlog growth for a specific state in any independent or dependent claim, no limitation related to based on determining the backlog growth is a particular category/state to trigger an action.  Here, the limitation “that the backlog growth is positive” is broadly understood as directed to an occurrence of a fact.  Stated differently, it is no more than “when” the backlog growth is positive.  Next, the prior art teaches in at least some embodiments, the “thresholds can be dynamic, e.g., determined as a function of other parameters such as a rate of change of queue depths, e.g., a rate of change over time of the sum of queue depths (total queue depth herein)” (paragraph 24).  With respect to threshold 2, the prior art explicitly teach it is determined as a function of a rate of change (see, paragraph 87 and claim 16).  Thus, with respect to thresholds 1 and 2 in Fig. 5.  It is at least obvious threshold 1 can be partially based on rate of change of the backlog volume in view of paragraph 24 of specification and threshold 2 explicitly can be based on the rate of change.  Therefore, the rate of change is necessarily utilized in the embodiments where thresholds are based on rate of change of the backlog volumes.  Moreover, Fig. 5 steps 508-512 thresholds based on the rate of change as disclosed in the prior art clearly includes, and does not exclude either/both a positive and negative rate of change.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the rate of change upon which the thresholds are based on can be a positive rate of change because doing so allows for better resource allocation by taking into condition of dynamic system conditions (paragraph 24). Therefore, the result after step 512, which includes adjusting resource allocation including adding additional resources, is based on both a backlog volume in a specific state and when the backlog volume rate of change is positive.  Lastly, Applicant does not dispute the resulting adjustment of resource from the paths of Fig. 5 – steps 504-506-508-512 as resulting in “increasing the quantity of processing resources allocated to the job” nor Fig. 5 – steps 504->508->512 as resulting in “maintaining the quantity of processing resources.”  Thus, Browne clearly teaches the element in dispute and applicant’s argument is unpersuasive.
In addition, not the basis of examiner’s rejection, Examiner will point out applicant’s argument that “assuming arguendo that Threshold 2 refers to a rate of change of queue depth/backlog volume - Browne teaches comparing threshold 2 to the same parameter, i.e., the sum of queue depth”, stated differently, applicant’s assertion is even if prior art is trying to determine if something is greater than/equal to/less than (or combination of) a rate of change of queue depth, unit basis of the value to compared to the rate of change of queue depth is not a rate of change of queue depth, but actual queue depth as in the exemplary embodiment.  Such an interpretation would render the prior art inoperative when a much more obvious and reasonable interpretation is available.  Examiner note, assume arguendo that threshold 2 comparison can be based on, in addition to queue depth, include other basis such as a rate of change of queue depth/backlog volume, it would be obvious to a person of ordinary skill in the art to recognize the value to be compared to threshold 2 would be the same rate of change of queue depth/backlog volume because doing so would enable basic comparison of a value to a threshold utilizing the same bases.  Applicant’s assertion insist exemplary embodiment unit of measurement cannot be changed to the other units of measurements considered in alternative embodiment would require each alternative embodiment be substituted and duplicated in every figure that depicts one of the exemplary units.  This is contradicted by Specification of prior art explicitly teaches that the thresholds can be dynamic and can be determined as a function of rate of change of queue depth.  “determined as” clearly indicating the thresholds is not just related to, but determined as a function of rate of change of queue.  In another word, Applicant’s argument is no different than saying it would not be obvious to compare a variable to a value that have the same basis to get a valid result.  Such an assertion ignores the obvious operation of the alternative unit of measurement and would results in non-functional operation.  Applicant’s argument is similar to one where if an exemplary embodiment states a virtualization software running and operating on hypervisor and utilizing specific hypervisor function calls to perform a functionality, that same functionality is applicable to other virtualization software (such as control VM, etc.) to achieve the same functionality, that the call must be the same hypervisor function call for the alternative embodiments of other types of virtualization software because exemplary figure showed a hypervisor function call, instead of the obvious interpretation of invoking functionally equivalent, but formatted specific to the particular virtualization software.  Such a construction of the contemplated embodiments is unpersuasive.
For the above reasons, Applicant’s arguments are not persuasive and the prior art teaches each and every claimed element.  

Examiner’s Comments
Examiner welcome Applicant/Applicant representative to contact Examiner to discuss the following potential changes, in addition to other features:
1. addition of determining step for backlog growth and adjustment steps performed in response to both determining backlog volume and growth.
2.  addition of the specific adjustment steps are performed ONLY when the backlog growth rate is positive, and excludes when the backlog growth rate is equal to and/or negative.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199